MEMORANDUM OPINION
Nos. 04-04-00514-CR; 04-04-00515-CR & 04-04-00516-CR
Ramiro CANALES,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2003-CR-4961; 2003-CR-4962 & 2003-CR-8895
Honorable Pat Priest, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	September 29, 2004
DISMISSED
	The trial court's certifications in these appeals state that "this criminal case is a plea-bargain
case, and the defendant has NO right of appeal."  The clerk's records contain written plea bargains,
and the punishment assessed did not exceed the punishment recommended by the prosecutor and
agreed to by the defendant; therefore, the trial court's certifications accurately reflect that the
underlying cases are plea-bargain cases.  See Tex. R. App. P. 25.2(a)(2).  
	Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "The appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part of
the record under these rules."  Tex. R. App. P. 25.2(d).  On August 16, 2004, we ordered that these
appeals would be dismissed pursuant to rule 25.2(d) unless amended trial court certifications showing
that the appellant has the right of appeal were made part of the appellate records by September 15,
2004.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State,110 S.W.3d 174 (Tex. App.--San
Antonio 2003, no pet.).  No response was filed.  In the absence of amended trial court certifications
showing that the appellant has the right of appeal, rule 25.2(d) requires this court to dismiss these
appeals.  Accordingly, the appeals are dismissed.
							PER CURIAM
DO NOT PUBLISH